Citation Nr: 0322303	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1967 to March 
1971.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an August 1997 decision by the 
RO.  A personal hearing at the RO was held in August 1998.  
The Board remanded the appeal to the RO for additional 
development in December 1999.  A personal hearing before the 
undersigned member of the Board in Washington, D.C. was held 
in March 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran has a diagnosis of PTSD which has been 
attributed to events in service.  

3.  Although competent evidence of record does not indicate 
that the veteran engaged in combat, one of his alleged 
stressors has been independently verified.  

4.  The veteran has PTSD as a result of traumatic events in 
Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred in wartime service. 38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, while the veteran was not notified of the 
enactment of the VCAA of 2000 or provided with the 
appropriate laws and regulations, he was advised of the 
evidence that had already been obtained in the Statement of 
the Case issued in March 1998, and in supplemental statements 
of the case issued in September and December 1998, and 
September 2002.  He testified before a hearing officer at the 
RO in August 1998, and before the undersigned member of the 
Board in Washington, D.C. in March 2003.  At the direction of 
the Board, he was afforded a VA psychiatric examination in 
September 2000 for the specific purpose of determining the 
nature and etiology of his current psychiatric disorder.  All 
pertinent VA and non-VA records have been obtained and 
associated with the claims file.  The veteran has not alleged 
the presence of any additional available evidence which would 
be pertinent to his claim.  He has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on the issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In light of the favorable decision herein below, the Board 
finds that any deficiency in VA's duty to assist the veteran 
in the development of his claim, amounts to harmless error.  

Service Connection:  In General

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated during a period of war.  
38 U.S.C.A. § 1110 (West 2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).  The regulations were made effective from 
the date of the Cohen decision.  The regulations provide as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  

Factual Background & Analysis

The veteran asserts that he was exposed to numerous traumatic 
events while serving as a radio telephone operator (RTO) and 
lineman in Vietnam.  His stressors included experiencing 
mortar and rocket attacks and small arms fire on numerous 
occasions, seeing many civilians and U.S. and Vietcong (VC) 
soldiers killed or severely wounded during these attacks, 
assisting in the loading of dead and wounded for evaluation, 
and aiding his First Sergeant who was wounded when their 
compound was overrun by VC.  

Many of the veteran's claimed stressors can not be confirmed 
through official records because he was unable to provide 
sufficiently detailed information as to the dates of the 
claimed incidents or the names of any individuals involved.  
However, as to his claim of having experienced incoming 
mortar and rocket attacks, in July 1997, the U.S. Army & 
Joint Services Environmental Support Group (ESG), reported 
that Dong Ba Thin, Cam Ranh Bay, and landing zone (LZ) Sherry 
(the documented base area location for the 542nd Signal 
Company (542nd Sig Co)), came under attack while the veteran 
was in Vietnam.  His service personnel records also show that 
he was assigned to the 542nd Sig Co for most of his tour of 
duty in Vietnam.  

As indicated above, service connection for PTSD requires the 
presence of three elements: a current diagnosis of PTSD; 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a causal 
connection between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  Where there is a 
current diagnosis of PTSD, the sufficiency of the claimed in-
service stressor is presumed.  Cohen (Douglas), at 144 
(1997).  However, credible evidence that the claimed in-
service stressor actually occurred is required.  § 3.304(f).  

In the instant case, the evidentiary record includes several 
private and VA examination reports which include a diagnosis 
of PTSD, and medical opinions which link the diagnosis to the 
veteran's experiences in Vietnam.  (See, for example, a March 
1996 psychological evaluation and a September 2000 VA 
psychiatric opinion).  Thus, the Board finds that the veteran 
has satisfied two of the three elements required to establish 
service connection for PTSD.  

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
United States Court of Appeals for Veterans Claims held that 
unit records are clearly credible evidence.  In Pentecost, as 
here, the veteran's stressors included coming under enemy 
attacks at Dong Ba Thin, Cam Ranh Bay, and LZ Sherry.  ESG 
chronology records show that and that LZ Sherry was the base 
area location for the 542nd Sig Co, and that all of those 
positions were attacked while the veteran was in country.  
Furthermore, his personnel records show that he was assigned 
to the 542nd Sig Co in Vietnam.  As unit records confirm the 
attacks and that the veteran was assigned to that unit when 
the attacks occurred, the reports must be accepted as 
credible supporting evidence.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

In light of the discussion above, and resolving all 
reasonable doubt in the veteran's favor, the Board finds the 
evidence supports entitlement to service connection for PTSD.  
38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted. 




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

